DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2021 has been entered.

Status
This action is in response to applicant’s response filed on 1/7/2021. Claims are 1-8 and 17-18 pending and currently examined. Claims 1 and 17 are amended. No claims have been added. No claims are cancelled. Claims 9-16 are withdrawn. The applicant elected without traverse claims 1-8, 17-18, in the reply filed on 5/4/2020.

Response to Arguments
Applicant's arguments filed 1/7/2021 have been fully considered but they are not persuasive. The applicant has argued “the recited ‘abstract idea’ above does not fall within one of the groupings of abstract ideas enumerated in Section I of the 2019 PEG.” The examiner respectfully disagrees. Applicant’s invention involves displaying a business process, determining based on user input a role for a user, triggering a workflow, and sending a notification that an event has occurred. Applicant’s invention Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015). The patentee in that case claimed methods comprising storing user-selected pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to the user via a device. 792 F.3d. at 1367, 115 USPQ2d at 1639-40. Similar to Intellectual Ventures the applicant is using user selected input and notifying a user when a certain condition occurs. 

The claims are also directed to a mental process, specifically, applicant’s invention could be performed in the human mind and the concept is preforming a mental process on a generic computer the computer is merely a programed tool to perform the concept. Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer"). This is further evidenced by applicant’s originally filed specification paragraph 35,  Figure 8 shows a computer platform 820 on which the computer program embodiment of the present invention can be implemented. The computer platform 820 may comprise a processor 802, a memory unit 804 that includes memory for data and instructions, a hard drive 806, and an interface 808 for input/output communication with other computers or equipment. Further, the recitation of generic computer components in a claim does not preclude that claim from reciting an abstract idea. For instance, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind. Applicant is using a generic computer to perform the steps of the invention. This can be further seen in applicant’s originally filed paragraph 27 which states manual input from a user. The fact a computer system may be able to perform acts more efficiently does not establish, by itself, that the acts cannot be performed in the human mind or with the aid of pen and paper. See Intellectual Ventures I LLCv. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“[0]ur precedent is clear that merely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea.”); Bancorp Servs., L.L.C. v. Sun LifeAssur. Co. of Can. (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012) (“[T]he computer simply performs more efficiently what could otherwise be accomplished manually.”). 

The applicant has amended the claims to overcome the previous 112 (a)/1st and 112 (b)/2nd/ rejections of claims 1-8 and 17-18. The previous rejections have been withdrawn. 

The applicant has argued amended claims in view of the previous 103 rejection. The arguments are moot in view of an updated search and an updated prior art rejection. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-8, 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of determining an action rule for a business process which includes sending a notification when an event has occurred sending a notification. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-8, 17-18) is/are directed to an abstract idea without significantly more. 

Step 1 
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1-8) is/are directed to a method, claim(s) (17-18) is/ are directed to a computer program product, and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (mathematical relationships/formulas, mental process or certain methods of organizing human activity). Specifically the independent claims recite:


mental process: as drafted, the claim recites the steps of determining an action rule for a business process which includes sending a notification when an event has occurred sending a notification which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind without even a recitation of generic computer components. That is nothing in the claim precludes 

certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to send input, be assigned a role, and be notified of an event which is a method of managing interactions between people. Thus, the claim recites an abstract idea. Managing Personal Behavior or Relationships or Interactions between People”; According to the 2019 PEG, “managing personal behavior or relationships or interactions between people” includes social activities, teaching, and following rules or instructions. 

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination. 

Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea and claim 17 with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea in the human mind or on a computer. Claim 1, 5, 17, 18 recites the additional element(s): a processor, a display, a user interface, a software program, a computer program product, a computer, and a database.  The programs as well as the computer steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data and software/computer programs for performing steps of the invention. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  

Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.  For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one 

For further clarification the Examiner points out that the claim(s) recite(s) presenting a business process, determining an action rule, receiving input, assigning a role to a human, executing a triggering of a workflow, sending a notification of an event occurring which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for presenting, determining, receiving, assigning, triggering, sending which is the abstract idea steps of determining an action rule for a business process and determining an action rule which includes sending a notification when an event has occurred sending a notification in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to applying a mental process to certain methods of organizing human activity. Using a computer to present, determine, receive, assign, trigger, send merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to determine a business process:
[0024] In one aspect, the present invention provides a method and apparatus for creation of a list of shared To-Dos (or tasks or business steps) to a workgroup. Using the 5method of the present invention, participants in the workgroup can evolve - that is, incrementally change - that list into a more structured business process that helps coordinate the work of the people carrying out the activity. Furthermore, using the present invention, such evolving can be achieved at the same time as the business process is being executed.


The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  



       	Claims 2-4 recite limitations which further limit the business action.  
Claims 5-8 recite limitations which add additional steps to the business process. 
Claims 18 recite limitations which are directed to the general storage of data.


            Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about a business process. This is not a technical or technological problem but is rather in the realm of business management and therefore an abstract idea.


Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because:

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).

[0051]   Furthermore, the invention can take the form of a computer program product accessible from a computer-usable or computer-readable medium providing program code for use by or in connection with a computer or any instruction execution system. For the purposes of this description, a computer-usable or computer readable medium can be any apparatus that can contain, store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus, or device. 
 
[0052]   The medium can be an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system (or apparatus or device) or a propagation medium. Examples of  
a computer-readable medium include a semiconductor or solid state memory, magnetic tape, a removable computer diskette, a random access memory (RAM), a read-only memory (ROM), a rigid magnetic disk and an optical disk. Current examples of optical disks include compact disk - read only memory (CD-ROM), compact disk - read/write (CD-R/W) and DVD.

(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

	The prior art references Kowalkiewicz US 20090150900 A1, Behr US 20080082392 A1, Elkin US 20070179828 A1, Cole US 20030090514 A1 disclose a processor, a display, an interface, a computer usable medium, a computer, computer software, and a database in at least Kowalkiewicz paragraphs 11, 50-54, Behr paragraphs 10, 21, 28, 30, Elkin, Fig. 12-15, abstract, paragraphs 2-8, 12-17, 27, 41, 88-90, 118-125, 145, 146, 151, 156-160, Cole abstract, paragraphs 2, 14, 15, 23, 39, 56, 58, 62, 64, 66, 136, 170-177.


The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7, 8, 17, 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elkin et al. (US 20070179828) in view of Hayashi (US 20050209904 A1) in view of Breitenbach et al. (US 20020016729 A1).

Regarding claim 1, Elkin teaches a method of evolving a shared list of business steps into a business process (abstract, ¶ 14-17, 44, 51);

presenting, by a processor via a display, the business process in a user interface (Fig. 4-6, 11-15, 19, ¶ 16, Completed enterprise process definitions are deployed to and executed in the process server. Users log into the process server and the process server then presents them with their task assignments. Along with their assignments, users are also presented the business data necessary to accomplish their task and, if necessary, with the GUI interface required to execute the task. The process server prioritizes workflow, and provides management interfaces for task queue monitoring. See also ¶ 66, 88-90, 147, 157, 158); 

determining, by the processor, an action rule for the business process, wherein the action rule comprises at least one event and at least one business action, wherein the business process comprises at least one business step, and wherein determining the action rule for the business process comprises at least one business step (abstract, ¶ 43, Each process 120 is triggered by an event 102. For example, the triggering event 102 for an "accepting purchase order" process 120 may be the receipt of a purchase order. In addition to being triggered by an event 102, each process 120 also creates a new event 102 when the process 120 is completed. For instance, the new event 102 after the accept purchase order process 120 might be called "purchase order accepted." Events 102 that trigger a process 120 are called actions 104. Events 102 that are created by a completed process 120 are called results 106. When a real world event occurs, it will typically be represented as a result 106 of a first process 120 and an action 104 of another process 120. Although only a single action 104 and result 106 is shown for each process 120 in FIG. 1, it is possible for a component to have multiple actions 104 and results 106.
¶ 52, All components 110 have basic properties 109 associated with them, including actions 104, results 106, and attributes 108. As explained above, actions 104 and results 106 are business events 102 used in both control flow and information flow. Attributes 108 are used to store business information useful to the component 110. Like components 110 themselves, events 102 also have attributes 108 to move data from one component 110 to another. ¶ 114, A notifier 230 is used to provide an asynchronous message to end-user(s) of the occurrence of an event. When the notifier 230 is triggered, a text message is sent to the inbox of addressed users through the process server 500 of the present invention, or alternatively an email message is sent to the specified user's email address. There is no result associated with a notifier, since like an action-launcher 220 a notifier 230 is started outside the context of the current process 120 or task 130. See also ¶ 14-17, 41, 46, 64, 165, 173, 66-74, 183, 184, 191-193);

wherein determining the action rule for the business process comprises: receiving a user input into the user interface assigning a role to the user for the at least one business step (¶ 15-17, Completed enterprise process definitions are deployed to and executed in the process server. Users log into the process server and the process server then presents them with their task assignments. Along with their assignments, users are also presented the business data necessary to accomplish their task and, if necessary, with the GUI interface required to execute the task. The process server prioritizes workflow, and provides management interfaces for task queue monitoring. ¶ 65-74, As explained above, each task 130 contains a work assignment to an individual or program to complete a specific task. In addition to a simple assignment of work, each task 130 also embodies all the business logic and business data that is needed to actually accomplish the assigned work elements. For example, if a task 130 is assigned to an end-user to approve an insurance claim, the task 130 would i) incorporate the needed business data needed for the end-user to approve that claim, ii) provide the business logic to be used to approve the claim, and iii) present this information to the end-user in a customized GUI interface. The process for incorporating all this information in the interface is described below in connection with the description of the task editor… The roles property 109 indicates which users are to complete the tasks 130. The present invention does not assign tasks 130 to individual users, but rather to groups of users referred to as roles 270. A server then assigns individual users to one or more roles 270. The roles 270 are selected from a list of all predefined roles 270 in the process model 100. See also ¶ 43),

and executing, by the processor, the at least one business action based on a determination that the at least one event has occurred, wherein the at least one business action comprises triggering a business application workflow (¶ 43-46, Each process 120 is triggered by an event 102. For example, the triggering event 102 for an "accepting purchase order" process 120 may be the receipt of a purchase order. In addition to being triggered by an event 102, each process 120 also creates a new event 102 when the process 120 is completed. For instance, the new event 102 after the accept purchase order process 120 might be called "purchase order accepted." Events 102 that trigger a process 120 are called actions 104. Events 102 that are created by a completed process 120 are called results 106. When a real world event occurs, it will typically be represented as a result 106 of a first process 120 and an action 104 of another process 120. Although only a single action 104 and result 106 is shown for each process 120 in FIG. 1, it is possible for a component to have multiple actions 104 and results 106… The conceptual diagram of FIG. 2 shows a more complete process model 100. This figure shows claim handling process 120. Located within the claim handling process 120 is the claim approval subprocess 122, which in turn consists of a single obtain approval task 130. The claim handling process 120, the claim approval subprocess 122, and the obtain approval task 130 each have one action 104 and one result 106. An example of an action 104 that would trigger the claim handling process 120 would be a "receive claim" action 104. When the claim handling process 120 is complete, the process 120 will provide result 106 to the rest of the control flow model 100 such as "claim approved" or "claim denied." This result 106 may then trigger further processes 120. ¶ 171-173, Because so much information is conveyed in the graphical interface of the control flow editor 340, a great deal can be learned about the control flow of the claim handling process 120 simply by examining the icons 342 and arrows 344. For instance, in FIG. 14 it is clear that the process 120 being defined has one action 104 and two results 106. The action 104 is named "claim data rec'd," and triggers the claim review subprocess 122. There are two possible results 106 from this subprocess, namely "approved" or "rejected." If the approved result 106 is received, then the "claim approved" result 106 of the claim handling process 120 is triggered. If the rejected result 106 is received from the subprocess 122, then the "claim rejected" result 106 is triggered.
See also ¶ 59, 64, 67, 97-99, 183, 184, 191-193, Fig. 6-9);

sending, by the processor via an electronic communication, a notification to the user and the determination that the at least one event has occurred (¶ 43, Each process 120 is triggered by an event 102. For example, the triggering event 102 for an "accepting purchase order" process 120 may be the receipt of a purchase order. In addition to being triggered by an event 102, each process 120 also creates a new event 102 when the process 120 is completed. For instance, the new event 102 after the accept purchase order process 120 might be called "purchase order accepted." Events 102 that trigger a process 120 are called actions 104. Events 102 that are created by a completed process 120 are called results 106. When a real world event occurs, it will typically be represented as a result 106 of a first process 120 and an action 104 of another process 120. Although only a single action 104 and result 106 is shown for each process 120 in FIG. 1, it is possible for a component to have multiple actions 104 and results 106.
¶ 114, A notifier 230 is used to provide an asynchronous message to end-user(s) of the occurrence of an event. When the notifier 230 is triggered, a text message is sent to the inbox of addressed users through the process server 500 of the present invention, or alternatively an email message is sent to the specified user's email address. There is no result associated with a notifier, since like an action-launcher 220 a notifier 230 is started outside the context of the current process 120 or task 130. See also, ¶ 46, 60-70, 93-99);

and wherein the at least one business step has an associated state the associated state having at least two state labels (¶ 198, The process server 500 must maintain the status of each process 120 and task 130. Each process 120 can be in one of the following states: inactive, active, suspended, complete, or terminated. Tasks 130 are assigned to roles 270 as determined by the roles property 109 in the task 130. When there's a task 130 ready for assignment, it is put into the queue for each role 270 that can handle the task 130. Process clients 600 then fetch tasks 130 from the queues for execution. As described above, it is possible to define the number and distribution of end-users 602 that must complete the assigned task 130 before it is considered complete. The process server 500 tracks the completion status of tasks 130 it assigns to end-users 602 in order to know when the task 130 is considered complete. When the right number is reached, the task 130 is no longer presented to process clients 600 for completion. See at least ¶ 201, 167, 89, 108, Fig. 6, 12).

Elkin teaches assigning roles but does not specifically teach a notification to the user based on the role and the determination that the at least one event has occurred. 

However, Hayashi teaches 
receiving a user input into the user interface assigning a role to the user for the at least one business step (Fig. 5, ¶ 48, 42, 36, 30, 33, 71-77);

sending, by the processor via an electronic communication, a notification to the user based on the role and the determination that the at least one event has occurred (¶ 52-54, It is also desirable that, when an event occurs for an activity in which a bulletin board is designated as a request target, a message indicating the occurrence of the event be posted in the bulletin board. Events regarding an activity include, for example, an event in which someone in the members of the bulletin board started to process the activity, an event in which the activity is completed, and an event in which the expiration time was reached without the activity being processed. It may also be preferable to post a notification, at a predetermined timing before the time limit (for example, one hour before the time limit), indicating that the time limit is approaching. In this case, the fact that the predetermined timing before the time limit was reached can be considered as an event. It is desirable to include links to objects of the activity also in the event notification message. ¶ 63, 42, 36, 30, 33, 71-77).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Elkin to include/perform assigning a role to the user for the at least one business step based at least on the user input, as taught/suggested by Hayashi. This known technique is applicable to the system of Elkin as they both share characteristics and capabilities, namely, they are directed to workflow management devices. One of ordinary skill in the art would have recognized that applying the known technique of Hayashi would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Hayashi to the teachings of Elkin would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such role assignments features into similar systems. Further, applying assigning a role to the user for the at least one business step based at least on the user input would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow a user to be assigned a task. Hayashi also teaches a business process in a user interface and receiving a user input into the user interface associated with the at least one business step. 

Elkin teaches assigning roles but does not specifically teach assigning an external resource, specifically a conference room. 



assigning an external resource to the at least one business step, wherein the external resource comprises a conference room (Fig. 15, 22s, ¶ 266-273, To reserve a particular conference room, the event participant may select the conference room by clicking on the `View Calendar` button 608, as shown in FIG. 22A. Then the event participant can choose the date from, for example, a pull down or pop up menu, for which he or she wants to reserve the conference room. A page 609 showing a detailed schedule for the room appears, as shown in FIG. 22B and the event participant can enter data such as, for example, the event name, number of guests, start and end time of the meeting, etc. The event participant then enters the selected data and reserves the conference room. In addition, the event-based scheduling system 1 is preferably constructed such that any conference room reservation made to the event-based scheduling system 1 will appear in the event participant's event-based scheduling system 1 calendar on the Homepage. ¶ 178-179, Various service providers, including internal providers and external vendors, can fulfill the request for ancillary services. The event participant selects whether the event request will be outsourced for fulfillnent or hosting at step 125. If the catering request is not outsourced, the process continues, at step 130, and the internal meeting location or conference room is reserved. The event scheduling process then continues at step 160, described more fully below. However, if the catering request is outsourced for venue or meeting hosting, then the process continues at step 135 where the event participant can select a hosting vendor. The event request is formatted for communication via the Internet to the fulfillment or hosting vendor, at step 140, as, for example, an XML document. The formatted order can then be submitted to a business to business integration server at step 145, where it can be translated and transmitted to the hosting vendor at step 150. The vendor can acknowledge receipt of the event request at step 155. Optionally, the vendor can verify or guarantee fulfillment of the event request. See also ¶ 158, 162-166, 182-191, 257-258). receiving a user input into the user interface assigning a role to the user for the at least one business step (¶ 257-258). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Elkin to include/perform assigning the external resource, a conference room, as taught/suggested by Breitenbach. This known technique is applicable to the system of Elkin as they both share characteristics and capabilities, namely, they are directed to allowing an individual event scheduling. One of ordinary skill in the art would have recognized that applying the known technique of Breitenbach would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Breitenbach to the teachings of Elkin would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such resource assignments features into similar systems. Further, applying assigning the external resource, a conference room, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow additional assignment features to the system. 

Regarding claim 2, Elkin teaches, wherein the step of taking the at least one business action includes changing at least one of the at least two state label values of the at least one business step; the at least one state label value comprising "done", and "not done (¶ 198, 201, 167, 89, 108, the following states: inactive, active, suspended, complete, or terminated… complete is a known term for done or finished, all other states would be considered not done). 

Regarding claim 3, Elkin teaches, wherein the step of taking the at least one business action includes notifying an entity (¶ 114-116, 152, 182, 200).

Regarding claim 5, Elkin teaches wherein the step of taking the at least one business action includes executing at least one operation in a computer software program (¶ 146-148, Fig. 10). 

Regarding claim 7, Elkin teaches comprising the step of allowing deletion or modification of the at least one business step while the business process is being executed (¶ 201-202). 

Regarding claim 8, Elkin teaches including the step of adding a new associated state label to the at least one business step (¶ 198). 

Regarding claim 17, Elkin teaches a computer program product comprising a non-transitory computer useable medium including a computer readable program, wherein the computer readable program when executed on a computer causes the computer to evolve a shared list of tasks to a business process (abstract, ¶ 14, 15, 41, 44, 51, 89, 146, Fig. 10);

presenting, via a display, the business process in a user interface (Fig. 4-6, 11-15, 19, ¶ 16, 66, 88-90, 147, 157, 158);

determining an action rule for the business process, wherein the action rule comprises at least one event and at least one business action, wherein the business process comprises at least one business step, and wherein determining the action rule for the business process comprises (abstract, ¶ 43, 52, 14-17, 41, 46, 64, 165, 52, 173, 66-74, 183, 184, 191-193);

wherein determining the action rule for the business process comprises: receiving a user input into the user interface assigning a role to the user for the at least one business step (¶ 15-17, 43, 65-74),

taking the at least one business action based on a determination that the at least one event has occurred, wherein the at least one business action comprises triggering a business application workflow (¶ 43-46, 59, 64, 67, 97-99, 171-173, 183, 184, 191-193, Fig. 6-9);

sending a notification to the user and the determination that the at least one event has occurred (¶ 43, 114, 46, 60-70, 93-99);

and wherein the at least one business step has an associated state the associated state having at least two state labels (¶ 198, 201, 167, 89, 108, Fig. 6, 12).

Elkin teaches assigning roles but does not specifically teach assigning a role to the user for the at least one business step based at least on the user input. 

However, Hayashi teaches 
receiving a user input into the user interface assigning a role to the user for the at least one business step (Fig. 5, ¶ 48, 42, 36, 30, 33, 71-77);

sending a notification to the user based on the role and the determination that the at least one event has occurred (¶ 52-54, 63, 42, 36, 30, 33, 71-77).



Elkin teaches assigning roles but does not specifically teach assigning an external resource, specifically a conference room. 

However, Breitenbach teaches 

assigning an external resource to the at least one business step, wherein the external resource comprises a conference room (Fig. 15, 22s, ¶ 266-273, To reserve a particular conference room, the event participant may select the conference room by clicking on the `View Calendar` button 608, as shown in FIG. 22A. Then the event participant can choose the date from, for example, a pull down or pop up menu, for which he or she wants to reserve the conference room. A page 609 showing a detailed receiving a user input into the user interface assigning a role to the user for the at least one business step (¶ 257-258). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Elkin to include/perform assigning the external resource, a conference room, as taught/suggested by Breitenbach. This known technique is applicable to the system of Elkin as they both share characteristics and capabilities, namely, they are directed to allowing an individual event scheduling. One of ordinary skill in the art would have recognized that applying the known technique of 


Regarding claim 18, Elkin teaches computer usable program code for storing a representation of the business process in a database (¶ 12, 118, 123, 151). 

Claims 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elkin et al. (US 20070179828) in view of Hayashi (US 20050209904 A1) in view of Breitenbach et al. (US 20020016729 A1) in further view of Behr et al. (US 20080082392 A1).

Regarding claim 4, the combination of Elkin and Hayashi teaches a business action but does not specifically teach changing a date related to the business process. 

However, Behr teaches wherein the step of taking the at least one business action includes changing a date related to the business process (¶ 11, 12, 18). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Elkin to include/perform wherein the step of taking the at least one business action includes . 

Claims 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elkin et al. (US 20070179828) in view of Hayashi (US 20050209904 A1) in view of Breitenbach et al. (US 20020016729 A1) in further view of Kowalkiewicz et al. (US 20090150900 A1).

Regarding claim 6, Elkin teaches adding a business step (¶ 190-193) but does not specifically teach the addition while execution of the business process. 

However, Kowalkiewicz teaches allowing for addition of at least one business step to the business process while the business process is being executed (abstract, ¶ 5-10, 25). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Elkin to include/perform allowing for addition of at least one business step to the business 

Conclusion
The examiner would also like to site as other pertinent prior art:
WEFERS W et al. (WO 2005055098 A2) teaches an automated task system, Ghoneimy (US 20040078373 A1) also teaches a workflow system which automates work processes, Villansenor (US 20070143143 A1) also teaches automated workflow systems, Johnson (US 7254581 B2) teaches a system and method for building a rich content repository centering on an e-catalog of products and their vendors where the product and vendor input data can be provided by one or more product suppliers in as many industries and can be in many different legacy formats.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363.  The examiner can normally be reached on Monday, Wednesday 7am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683